DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Solondz (US Pub. 2015/0223069).
Regarding claim 2, Solondz discloses a communication control device (par.018 “the ASAS 105”), comprising: 
wireless communication circuitry (par.0100-0102 “The physical elements that carry such waves, such as ….wireless links”) configured to communicate with one or more base stations (fig.3 element 310A, 310B, 310C, par.028 “access point 410”) of a second wireless communication system, the second wireless communication system (par.017 “commercial and unlicensed users”, par.022 “Tier3-GAA…..a retail store, a local delivery truck service…..small businesses, colleges, universities…..intermittent connectivity to a data communication network”) sharing one or more frequencies with a first wireless communication system having a higher priority than the second wireless communication system (par.017 “frequency spectrum that is to be shared with commercial and unlicensed users…..radio frequency spectrum….Federal Government, higher priority, user need to use it”, par.019 “highest priority would the government and military incumbent operations…..Verizon.RTM., AT&T.RTM…who would have mid-level priority); and 
processing circuitry configured to (par.0102)
determine whether a predetermined event has occurred (par.080 “whenever receiving an access request from a suitably configured AP, such as AP701”); 
in response to determining that the predetermined event has occurred, transmit, via the wireless communication circuitry, to a base station of the one or more base stations, a signal indicating a request for a measurement report (par.080 “the ASA controller 706 may be configured to include instruction to obtain spectrum monitoring…..The local controller 750……enters the configuration for providing detected signal or measured………the measured may be……provided as a batch to the ASA controller 706”),
receive, via the wireless communication circuitry, the measurement report from the base station (par.081 “in response to receiving…..monitoring data obtained by the monitoring receiver 790”), and 
determine one or more frequency ranges (par.002 “a single channel or set of channels within an available range of frequency bands in a shared radio frequency spectrum”) to be used by the base station based on the received measurement report (par.081 “determine that no other candidate channels appear to be occupied….or some other AP device….use that channel”), wherein 
the predetermined event is a determination indicating that protection of the first wireless communication system (par.019 “the ASAS 105 can make determinations of the channels used, coverage areas 110A-I size and durations”, par. 026 “time, amount of spectrum desired, and most critically, the location…..to protect the higher priority users from Tier 3 interference”, par.027 “the ASAS 105 controller may grant or deny access to the channels by the requesting Tier 3 device…….indicated whether or not interference from other co-channel users was detected…..spectrum sensing indicates unoccupied spectrum”) is insufficient (par.073 “in order to determine the local RF environment based upon the channels already in use by other nearby AP stations”) and 
the determination is made based on a protection request from the first wireless communication system (par.019 “Tier 1…..Tier 2 would be Priority Access”, par.022 “without interfering with the Tier 1 and Tier 2 users”, par.026 “to assure that the channel allocation does not interfere with any higher priority users operating in the vicinity of the location”).  
Regarding claims 3 and 16, Solondz discloses the wireless communication circuitry is configured to receive, from the base station, information indicating communication environment of the second wireless communication system (par.027 “These measured results are……include all local effects, such as the presence of buildings, whether local foliage has leaves”, par.073 “in order to determine the local RF environment based upon the channels already in use by other nearby AP stations”).  
Regarding claims 4 and 17, Solondz discloses the processing circuitry is configured to determine the one or more frequency ranges based on the received information (par.019 “Based on this information”, par.027 “spectrum sensing indicates unoccupied spectrum, that channel or set of channels could be allocated for serving the request Tier 3 GAA user”).  
Regarding claims 5 and 18, Solondz discloses the processing circuitry is configured to determine whether the predetermined event has occurred based on the received information (par.019 “Based on this information, the ASAS 105 can make determinations of the channels used, coverage areas 110A-I size and durations”, par. 026 “time, amount of spectrum desired, and most critically, the location…..to protect the higher priority users from Tier 3 interference”).  
Regarding claim 6, Solondz discloses configured to receive a protection request from the second wireless communication system (par.027 “Once the database propagation models or the spectrum sensing indicated unoccupied spectrum, that channel or set of channels could be allocated for serving the requesting Tier 3 GAA users”).  
Regarding claim 7, Solondz discloses configured to determine that the protection of the first wireless communication system is insufficient based on the protection request from the second wireless communication system (par.027 “deny access to the channels by the requesting Tier 3 device”, par.073 “in order to determine the local RF environment based upon the channels already in use by other nearby AP stations”).  
Regarding claim 8, Solondz discloses configured to determine whether or not a frequency used by the base station is changed (par.060 “a new channel allocation, where the new channel allocation may or may not be the same as the previous channel allocation”).  
Regarding claim 9, Solondz discloses configured to determine whether or not a frequency used by the base station is changed using the information indicating the communication environment (par.073 “in order to determine the local RF environment based upon the channels already in use by other nearby AP stations”).  
Regarding claim 11, Solondz discloses the predetermined event is that a base station belonging to the second wireless communication system starts or stops use of a frequency (par.027 “deny access to the channels by the requesting Tier 3 device”).  
Regarding claim 12, Solondz discloses the predetermined event is arrival of a preset time (par.019 “locations of the scheduled….months, days, or hours ahead of time”, “ASAS 105 can make determinations of the channels used, coverage areas 110A-I size and durations”, par.041 “The transmit permission may be a time period in which transmission by the AP 501A or EUD will not interfere with other higher priority users”).  
Regarding claim 13, Solondz discloses the predetermined event is occurrence of a coverage hole in an area of a cluster composed of one or more cells included in the second wireless communication system, the coverage hole being an area in which a terminal device in the second wireless communication system fails to perform communication or communication quality is poor (par.027 “measurements that indicated whether…..interference”, par.029 “the rogue New Jersey device interferes with other users in Tier 1/2/3”), and the signal includes coverage hole area information indicating at least one of a position and a size of the coverage hole (par.019 “ASAS 105 can make determinations of the channels used, coverage areas 110A-I size and durations”, par.027 “the keep-out zones”, “The size of the KO zone”).  
Regarding claim 14, Solondz discloses the signal includes event type information indicating a type of the predetermined event and information indicating a target base station (par.019 “Federal Government agency…..locations of the scheduled…received months, days, or hours ahead of time……Based on this information”, par.028 “The requesting access point AP 410 is allocated an available channel”, par.057 “indicate a specific channel…..ASA controller 106 to the AP 501A”).  
Regarding claim 15, Solondz discloses a communication control method for a communication control device (par.018 “the ASAS 105”), comprising: 
communicating with one or more base stations (fig.3 element 310A, 310B, 310C, par.028 “access point 410”) of a second wireless communication system, the second wireless communication system (par.017 “commercial and unlicensed users”, par.022 “Tier3-GAA…..a retail store, a local delivery truck service…..small businesses, colleges, universities…..intermittent connectivity to a data communication network”) sharing one or more frequencies with a first wireless communication system having a higher priority than the second wireless communication system (par.017 “frequency spectrum that is to be shared with commercial and unlicensed users…..radio frequency spectrum….Federal Government, higher priority, user need to use it”, par.019 “highest priority would the government and military incumbent operations…..Verizon.RTM., AT&T.RTM…who would have mid-level priority); 
determine, using processing circuitry (par.0102), whether a predetermined event has occurred (par.080 “whenever receiving an access request from a suitably configured AP, such as AP701”); 
in response to determining that the predetermined event has occurred, transmit, via the wireless communication circuitry, to a base station of the one or more base stations, a signal indicating a request for a measurement report (par.080 “the ASA controller 706 may be configured to include instruction to obtain spectrum monitoring…..The local controller 750……enters the configuration for providing detected signal or measured………the measured may be……provided as a batch to the ASA controller 706”),
receiving the measurement report from the base station (par.081 “in response to receiving…..monitoring data obtained by the monitoring receiver 790”), and 
determine, using the processing circuitry, one or more frequency ranges (par.002 “a single channel or set of channels within an available range of frequency bands in a shared radio frequency spectrum”) to be used by the base station based on the received measurement report (par.081 “determine that no other candidate channels appear to be occupied….or some other AP device….use that channel”), wherein 
the predetermined event is a determination indicating that protection of the first wireless communication system (par.019 “the ASAS 105 can make determinations of the channels used, coverage areas 110A-I size and durations”, par. 026 “time, amount of spectrum desired, and most critically, the location…..to protect the higher priority users from Tier 3 interference”, par.027 “the ASAS 105 controller may grant or deny access to the channels by the requesting Tier 3 device…….indicated whether or not interference from other co-channel users was detected…..spectrum sensing indicates unoccupied spectrum”) is insufficient (par.073 “in order to determine the local RF environment based upon the channels already in use by other nearby AP stations”) and 
the determination is made based on a protection request from the first wireless communication system (par.019 “Tier 1…..Tier 2 would be Priority Access”, par.022 “without interfering with the Tier 1 and Tier 2 users”, par.026 “to assure that the channel allocation does not interfere with any higher priority users operating in the vicinity of the location”).  

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642